DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 21st, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments that White, nor Each teach or disclose the cutting blocking further comprising a calibrated ruler….wherein calibrations match the size of the implant intended for use in the surgical case (claim 1); and the cutting block is configured to match…the distal to proximal cut (claim 18).  Is not found persuasive.
 The Examiner notes that Applicant appears to be arguing that the “calibrations” which match the size of the implant intended for use in the surgical case are markings on the flanges of their body see at least figure 4, ¶20 and ¶22 of the originally filed claim.  However, the claim as currently constructed does not require the calibrations be on the flanges.  There location is not tied to a specific structure.  As a result, the Examiner’s position of the calibrations (48) of Eash which are on the ruler is consistent with the claim as constructed as the calibrated rule, via its length indicia are calibrations which correlate to a length that can be used to match a dimension/size of an implant intended for use in the surgical case as the calibrations are provided to allow for  intraoperative measurement of the depth of the cut being performed in Each.  As a result, Applicant’s arguments and amendments are not found persuasive to overcome the prior art and rejections of record.  The Examiner suggests amending claims 1 and 18 to recite that the calibrations are on the flanges and are used in concert with the markings on the calibrated ruler to validate that a proper dimensioned cut has been performed.  Amending the claim in this manner would overcome the rejections of record.
Claim Objections
Claim 18 is objected to because of the following informalities:  Applicant uses the phrase “a space defined by the groove and the flanges”.  This should read “a space defined by the groove with flanges”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5,662,656) in view of Eash (US 2015/0305752).
 Regarding claim 1, White discloses a cutting block (11) for cutting a femur during knee arthroplasty surgery, the cutting block comprising a cutting guide (47 + 113) having one slot (117) for guiding a saw blade to cut the femur, the cutting guide having an anterior face (see figure below) and a posterior face (see figure below), the cutting guide comprising a single femoral cut slot (119) extending continuously on a flat surface (see figure below, bottom surface of the slot) from the anterior face to the posterior face to guide the saw blade to cut the femur and further comprising a slide (55) extending from a frame (147) of the cutting guide; a body (41) having a groove (53) with flanges (see figure below), wherein a space defined by the groove and the flanges receives the slide extending from the frame of the cutting guide (figures 2-5, 17), wherein the face of the body creates a substantially flat surface (see figure below) surrounding the groove and the flanges, and further having a locking screw (61/63/65) threadably engaged in a threaded opening of the body (opening defined by 85) wherein, the locking screw bears against the cutting guide (bears against 79) and locks the cutting guide against the body (column 6, lines 59-67), and wherein the threaded opening sits flush with body (figure 17, it sits flush on the anterior surface of the body); a feeler gauge (91) including at least one of a support block (97) and a pointer arm (93), wherein the pointer arm includes a pointer (95) configured to make contact with patient bone, the feeler gauge further rotatable to engage the femur medially and laterally (via threading 105 into 107, column 7, lines 12-20); and a foot (57) including a pair of spaced apart projections (“U-shaped” column 5, line 59 – column 6, line 2, the left and right “branches” of the “U”) configured to engage posterior condyles of the femur (figure 11). 	White discloses the claimed invention except for the cutting guide receives a calibrated ruler matching in thickness the cutting guide slot and marked so as to measure proximal to distal depth of the anterior cut, wherein calibrations match the size of the implant intended for use in an surgical case. 	Eash disclose a cutting guide (10) having a cutting guide slot (38) which receives a calibrated ruler (46 + 48, figure 7) matching in thickness the guide slot and marked to measure a proximal to distal depth of an anterior cut (¶39).  The calibrations (48) are capable of matching the size of the implant intended for use in a surgical case.
 	 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the cutting block of White to include a calibrated ruler as taught by Eash as it permits measurement of the depth of the anterior cut during the process of cutting.

 	Regarding claim 2, White discloses the slide extending from the frame is translatably engaged in the space defined by the groove and flanges of the body (figure 17, column 5, lines 49-58).
 	Regarding claim 3, White discloses the slide includes an extension (i.e. extension defined by portions of 47 disposed between 49 and 139 best seen in figure 1) having at least one opening (137) and at least one point of reference (49, column 7, lines 61-65).  	Regarding claim 4, White discloses the frame of the cutting guide includes a connector (103, 123) configured to connect the feeler gauge to the cutting guide removably (via 105 and 107). 	Regarding claim 6, White discloses the body includes at least one of a flat surface (right most surface of 41) that has at least one opening (79) receiving at least one of a locking screw, bolt, and peg (61/63/65). 	Regarding claim 7, White discloses the flanges have graduations (111) configured to align with at least one point of reference (49, column 7, lines 61-65) marked on the cutting guide (figure 1).
 	Regarding claim 8, White discloses the graduations are calibrated for different available sizes of implants (column 9, lines 40-46). 	 	Regarding claim 11, White discloses a connector (103) extends from the support block and removably connects the feeler gauge to the cutting block (via 105 and 107).
 	Regarding claim 13, White discloses the foot includes a space between the projections (the “U-shaped”, column 7, lines 1-2, foot’s gap between the arms of the “U”).
 	 	Regarding claim 18, White discloses a system for performing a knee arthroplasty surgery on a knee portion of a leg of a patient through an incision, comprising a cutting block (11), comprising a cutting guide (47 + 113), comprising at least one slot (117) for guiding a saw bade to cut the femur, an anterior face (see figure below) and a posterior face (see figure below), a femoral cut slot (119) extending from the anterior face to the posterior face to guide a saw blade to cut the femur, and a slide (55’s) extending from the frame (47) of the cutting guide so that the femur can be cut in small increments; a body (41), comprising a groove (53) with flanges (see figure below), wherein the space defined by the groove and the flanges may receive the slide extending from the frame of the cutting guide (figures 2-5, 17), wherein the main body may be pinned to the distal femur (via 95), a locking screw (61/63/65), which may be threadably engaged in a threaded opening of the body (e.g. opening defined by 85), wherein the locking screw bears against the cutting guide and locks the cutting guide against the body (column 6, lines 59-67); a feeler gauge (91) including at least one of a support block (97) and a pointer arm (93), wherein the pointer arm includes a pointer (95) configured to make contact with patient bone tissue and may be extended to an approximation of the depth of the anterior cut along the lateral ridge, locked into place, and then removed prior to the first anterior cut (if one so chooses via 105 and 107), and a foot (57) including a pair of spaced apart projections (arms of the “U-shaped” foot, column 7, lines 1-2) configured to engage the posterior condyles of the patient’s femur (figure 11). 	White discloses the claimed invention except for the cutting guide receives a calibrated ruler matching in thickness the cutting guide slot and marked so as to measure proximal to distal depth of the anterior cut, wherein calibrations match the size of the implant intended for use in an surgical case, the cutting block is configured to match the position of the anterior to posterior cut with the depth of the distal to proximal cut. 	Eash disclose a cutting guide (10) having a cutting guide slot (38) which receives a calibrated ruler (46 + 48, figure 7) matching in thickness the guide slot and marked to measure a proximal to distal depth of an anterior cut (¶39).  The calibrations (48) are capable of matching the size of the implant intended for use in a surgical case, the markings permit the cutting block to match the position of the anterior to posterior cut with the depth of the distal to proximal cut via the markings acting as an identifier to the user when the depth of the distal to proximal cut is correct in concert with the adjustment of the block of Each and via the stylus of White.
 	 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the cutting block of White to include a calibrated ruler as taught by Eash as it permits measurement of the depth of the anterior cut during the process of cutting.


    PNG
    media_image1.png
    631
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    642
    812
    media_image2.png
    Greyscale

Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5,662,656) in view of Eash (US 2015/0305752) in further view of Steffensmeier et al. (US 7,641,661).
 	Regarding claims 5 and 12 White in view of Eash disclose the claimed invention except for the connector includes a spring-loaded ball locking mechanism.   	Steffensmeier et al. teach the use of a connector (124) capable of connecting a feeler gauge (500) to a cutting guide (100) removable, wherein the connector includes a spring-loaded ball locking mechanism (i.e. mechanism defined by 504) (see Figure 1 and column 7, line 55 – column 8, line15).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White with wherein the connector includes a spring-loaded ball locking mechanism in view of Steffensmeier et al. in order to provide an alternative means for easily mounting and removing the feeler gauge from the cutting guide.
	
Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5,662,656) ) in view of Eash (US 2015/0305752) in further view of Vendrely et al. (US 5,683,397).
 	Regarding claim 9, White in view of Eash fail to expressly teach or discloses a longitudinal slot in the pointer arm allows a bolt to pass therethrough and forms a connection with the support block.   	Vendrely et al. teach the use of a feeler gauge (65) including at least one of a support block (66) and a pointer arm (67), wherein a longitudinal slot (69) in the pointer arm allows a bolt (72) to pass therethrough and forms a connection (i.e. connection as best seen in Figure 4) with the support block (see Figures 4-5 and column 10, line 30 – column 11, line 7).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White with wherein a longitudinal slot in the pointer arm allows a bolt to pass therethrough and forms a connection with the support block in view of Vendrely et al. in order to provide an alternative means for easily mounting and removing the feeler gauge from the cutting guide.
 	Regarding claim 10, White in view of Eash disclose the claimed invention except for the pointer arm receives a washer having, an opening therethrough and providing a bearing member for interfacing between a bolt and the pointer arm, wherein the bolt is threadably engaged in a threaded opening of support block, and wherein the washer is configured to bear against the pointer arm and to lock the pointer arm against the support block when tightened.  
 	Vendrely et al. teach the use of a feeler gauge (65) including at least one of a support block (i.e. block defined by top-most portion of 11 defining 39) and a pointer arm (67), wherein the pointer arm receives a washer (73) having, an opening (79) therethrough and providing a bearing member (i.e. member defined by material of 73 interacting with 67 and 72) for interfacing between a bolt (72) and the pointer arm, wherein the bolt is threadably engaged in a threaded opening (39) of the support block, and wherein the washer is capable of bearing against (i.e. against 71) the pointer arm and to lock the pointer arm against the support block when tightened (see Figures 4-5 and column 10, line 30 – column 11, line 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White with wherein the pointer arm receives a washer having, an opening therethrough and providing a bearing member for interfacing between a bolt and the pointer arm, wherein the bolt is threadably engaged in a threaded opening of support block, and wherein the washer is configured to bear against the pointer arm and to lock the pointer arm against the support block when 31 is tightened in view of Vendrely et al. in order to provide an alternative means for easily mounting and removing the feeler gauge from the cutting guide.

 	Regarding claims 14 and 15, White in view of Eash disclose the claimed invention except for a pair of spaced apart pegs on the foot fits corresponding openings in the body, and a base member may extend between the projections and the pegs, wherein the base member provides a flat surface registering snugly against the body.   	Vendrely et al. teach the use of a foot (90) including a pair of spaced apart projections (91 and 92) capable of engaging posterior condyles of a femur (see column 11, lines 51-53), wherein a pair of spaced apart pegs (94 and 95) on the foot fits corresponding openings (37 and 38) in a body (11), wherein a base member (96) extends between the projections and the pegs, wherein the base member provides a flat surface (97) registering snugly against the body (see Figures 4 and 16-21, and column 11, lines 50-64).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White with wherein a pair of spaced apart pegs on the foot fits corresponding openings in the body, and wherein a base member may extend between the projections and the pegs, wherein the base member provides a flat surface registering snugly against the body in view of Vendrely et al. in order to provide a means for precisely mounting and removing the foot from the body if so desired by a surgeon.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 5,662,656) in view of Eash (US 2015/0305752) in view of Vendrely et al. (US 5,683.397) in further view of Lorio et al. (US 9,693,881) and Smith et al. (US 8,728,086).
 	Regarding claim 16, White in view of Eash and Vendrely et al. disclose the claimed invention except for the base member includes a threaded opening there through capable of receiving a screw locking the foot against the body.   	Lorio et al. teach the use of a foot (110C), wherein a base member (116C) includes a threaded opening (167) there through capable of receiving a screw (630) locking the foot against a body (401) (see Figures 18-22 and column 9, lines 26-64).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White in view of Vendrely et al. with wherein the base member includes a threaded opening there through capable of receiving a screw locking the foot against the body in view of Lorio et al. in order to provide a means for securing the foot to and preventing relative motion of the foot relative to the body.
	Further, White in view of Vendrely et al. fail to expressly teach or disclose the foot is curved to fit substantially flush against a tibial surface.   	Smith et al. teach the use of a foot (18) including a pair of spaced apart projections (see Figure 8), wherein the foot is curved (i.e. curvature defined by 24) (see Figures 4-8 and column 17, line 55 – column 18, line 7).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White in view of Vendrely et al. further in view of Lorio et al. with wherein the foot is curved to fit substantially flush against a tibial surface in view of Smith et al. in order to provide contact between and allow for at least some degree of articulation between the foot and an unresected surface of a proximal tibia.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 5,662,656) in view of Eash (US 2015/0305752) Vendrely et al. (US 5,683.397) in further view of Lorio et al. (US 9,693,881) and Smith et al. (US 8,728,086).
 	Regarding claim 16, White in view of Eash and Vendrely et al. disclose the claimed invention except for the base member includes a threaded opening there through capable of receiving a screw locking the foot against the body.   	Lorio et al. teach the use of a foot (110C), wherein a base member (116C) includes a threaded opening (167) there through capable of receiving a screw (630) locking the foot against a body (401) (see Figures 18-22 and column 9, lines 26-64).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White in view of Vendrely et al. with wherein the base member includes a threaded opening there through capable of receiving a screw locking the foot against the body in view of Lorio et al. in order to provide a means for securing the foot to and preventing relative motion of the foot relative to the body.
	Further, White in view of Vendrely et al. fail to expressly teach or disclose the foot is curved to fit substantially flush against a tibial surface.   	Smith et al. teach the use of a foot (18) including a pair of spaced apart projections (see Figure 8), wherein the foot is curved (i.e. curvature defined by 24) (see Figures 4-8 and column 17, line 55 – column 18, line 7).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of White in view of Vendrely et al. further in view of Lorio et al. with wherein the foot is curved to fit substantially flush against a tibial surface in view of Smith et al. in order to provide contact between and allow for at least some degree of articulation between the foot and an unresected surface of a proximal tibia.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775